Citation Nr: 0920371	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for partial blindness, left 
eye.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The January 2004 rating decision on appeal denied the Veteran 
service connection for bilateral hearing loss and service 
connection for partial blindness of the left eye.  The 
Veteran appealed both decisions to the Board.  In August 2007 
the Board denied the Veteran's claim for service connection 
for bilateral hearing loss, which is therefore no longer on 
appeal.  The appeal for service connection for partial 
blindness of the left eye was remanded by the Board in August 
2007.  The case has been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffered a left eye injury in 
service for which he underwent surgery.  His service 
treatment records are unavailable, although his separation 
examination is of record, and shows vision of 20/20 in both 
eyes.  Clinical evaluation of the eyes, opthalmoscopic, 
pupils, and ocular motility were all listed as normal. 

Additional relevant treatment records were received at the 
AMC in November 2008, but do not appear to have been 
considered in the supplemental statement of the case dated in 
January 2009.  

Current treatment records reveal treatment for multiple eye 
conditions including bilateral diabetic retinopathy and 
rosacea blepharitis bilaterally.  A January 2006 report noted 
the Veteran has evidence of an old retinal tear from previous 
eye injury.  Another report noted the Veteran providing a 
history of getting a piece of steel in his left eye for which 
he had surgery in 1957.  The Veteran's wife submitted a 
statement indicating the Veteran had surgery in summer 1956.  

A June 2003 request to the service department for 
sick/morning reports for Tank Co 3rd Batt 2nd Arm Cal for a 
period from June 1956 to August 1957 yielded a result that 
the time frame needed to be narrowed down.  The Board 
recognizes that a search to a different code for clinical 
records yielded a negative response as well, but it cannot be 
concluded that the search to code M05 has been properly 
completed.  As the Veteran's original application indicated 
the surgery occurred in summer 1956 and his wife has also 
indicated such, and his NA Form 13055 noted the surgery 
occurred in summer 1956 or 1957, on remand the RO/AMC should 
request sick/morning reports be searched for the period from 
June, July, and August in 1956 and 1957 for evidence of 
hospitalization or surgery occurring at Walter Reed Hospital 
for an eye injury.

In addition, the Board is of the opinion that a VA 
examination would aid in adjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request sick/morning reports for the 
period from June through August 1956 and 
June through August 1957 for evidence of 
the Veteran's claimed left eye injury and 
surgery through official sources (i.e. 
code M05).

2.  Schedule the Veteran for a VA eye 
examination by an ophthalmologist.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted and the results 
reported in detail.  Following review of 
the claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the old retinal tear noted 
on the 2006 treatment report is related to 
the claimed surgery in service.  In 
rendering this opinion the examiner should 
discuss the findings on the separation 
examination, and whether a Veteran having 
had a piece of metal removed from the eye 
would likely have had any identifiable 
residuals at the time of his October 1957 
separation examination.  In addition, the 
examiner should indicate whether any of 
the current disabilities of the left eye 
are at least as likely as not related to 
the claimed in-service trauma and surgery 
to the eye.  In rendering this opinion, 
the examiner should discuss whether there 
are other factors such as the Veteran's 
diabetes and rosacea which cause his 
current eye conditions.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record, 
to include the records received in November 
2008 and any evidence received thereafter.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




